USCA11 Case: 20-11664     Date Filed: 11/03/2020    Page: 1 of 6



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-11664
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 3:16-cv-00658-ECM-SRW


MT. HEBRON DISTRICT MISSIONARY BAPTIST ASSOCIATION OF
ALABAMA, INC.,

                                                               Plaintiff-Appellee,

                                     versus

LANDON ALEXANDER, SR.,
                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                               (November 3, 2020)

Before JORDAN, GRANT, and LUCK, Circuit Judges.

PER CURIAM:

      In 2016, a tornado came through Alabama and destroyed one of the

buildings on the property of the Mt. Hebron District Missionary Baptist
          USCA11 Case: 20-11664      Date Filed: 11/03/2020   Page: 2 of 6



Association of Alabama. Landon Alexander, Sr., a former board member of Mt.

Hebron, had helped construct the building. After the insurance company issued a

check payable to both Mt. Hebron and Alexander, Mt. Hebron sued to recover the

full proceeds. The insurance company asked the district court to determine who

had a right to the proceeds, and Mt. Hebron filed a motion for summary judgment.

The district court granted Mt. Hebron’s motion and, after careful review, we

affirm.

                                         I.

      Mt. Hebron, an association of multiple churches, began building a new

facility on its land sometime in 2005-2006. The plan was to use the facility for

social gatherings and other functions. Running low on capital, Mt. Hebron enlisted

the help of some of its members to finish construction. Alexander, a pastor and (at

the time) board member of the association, contributed his time, money, and

physical labor to the construction; Mt. Hebron agreed to compensate him in return.

The parties dispute the amount owed: Mt. Hebron contends that it agreed to pay

Alexander $148,000 for his work, but Alexander claims the amount is closer to

$500,000. To date, Mt. Hebron has paid Alexander approximately $160,000.




                                         2
          USCA11 Case: 20-11664       Date Filed: 11/03/2020   Page: 3 of 6



Alexander described himself as the “general contractor” of the project, but he was

not a licensed contractor in the state of Alabama.

      Construction finished, and Mt. Hebron purchased an insurance policy from

Sentinel Insurance Company in 2010 to cover the building. The policy listed Mt.

Hebron as the insured party, and, at times, included Alexander as having an

“additional interest” as a “mortgagee.” Mt. Hebron renewed the policy annually

through 2016. Alexander apparently paid some of the premiums, but the parties

dispute how many and whether he was reimbursed.

      Then, the storm. A tornado destroyed Mt. Hebron’s building, and Sentinel

issued a check payable to both Mt. Hebron and Alexander to cover the loss. After

unsuccessfully attempting to deposit the check without Alexander’s endorsement,

Mt. Hebron initiated this action against Sentinel to recover the full proceeds.

Sentinel, denying any wrongdoing, asserted a counterclaim against Alexander and

a complaint in interpleader, asking the district court to adjudicate the competing

claims to the policy proceeds. For his part, Alexander brought counterclaims

against Mt. Hebron for not paying him money owed for his work on the

construction. Mt. Hebron then moved for summary judgment as to the interpleader

claim and Alexander’s counterclaims.

      The district court granted summary judgment for Mt. Hebron with respect to

the interpleader claim, finding that Alexander had no insurable interest in the


                                          3
          USCA11 Case: 20-11664        Date Filed: 11/03/2020    Page: 4 of 6



building because of an Alabama law voiding contracts with unlicensed general

contractors. It then declined to exercise supplemental jurisdiction over

Alexander’s state law counterclaims and dismissed them without prejudice to his

right to pursue them in state court. Alexander now contends that the district court

erred in granting summary judgment to Mt. Hebron on the interpleader claim,

arguing on appeal that his contract with Mt. Hebron and his work constructing the

building gave rise to an insurable interest. We disagree, and therefore affirm the

district court’s judgment.

                                          II.

      We review a district court’s grant of summary judgment de novo, applying

the same standards as the district court. McKnight Constr. Co., Inc. v. Dep’t of

Def., 85 F.3d 565, 569 (11th Cir. 1996). Summary judgment is appropriate “if the

movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

      Our consideration of the central issue here—whether Alexander had an

insurable interest in the building—is controlled by Alabama law. Hanna v.

Plumer, 380 U.S. 460, 465 (1965). In Alabama, an insured must have “an

insurable interest in the insured property” at the time of loss to receive benefits

under a property insurance contract. Hunter v. State Farm Fire & Cas. Co., 543
So. 2d 679, 680 (Ala. 1989) (citation and internal quotation marks omitted). An


                                           4
          USCA11 Case: 20-11664       Date Filed: 11/03/2020    Page: 5 of 6



insurable interest is “any actual, lawful and substantial economic interest in the

safety or preservation of the subject of the insurance free from loss, destruction or

pecuniary damage or impairment.” Ala. Code § 27-14-4(b). A fee title is not

required, but the insured must suffer “economic disadvantage” upon the

destruction of the property. Hunter, 543 So. 2d at 680–81 (citation omitted).

      Here, Alexander’s construction contract with Mt. Hebron could not establish

an insurable interest because it was void and unenforceable. Alabama law defines

a general contractor as someone who undertakes to construct a building for a fee

where the cost of the undertaking is $50,000 or more. Ala. Code § 34-8-1(a). And

Alabama law is clear that a contract with an unlicensed general contractor to

provide general contracting services is void. Cooper v. Johnston, 219 So. 2d 392,

396 (Ala. 1969). To determine whether a person was performing general

contracting services, Alabama courts consider, among other factors, the intent of

the parties and the type of work performed. Allstate Ins. Co. v. Hugh Cole Builder,

Inc., 127 F. Supp. 2d 1235, 1238 (M.D. Ala. 2001).

      Under Alabama’s framework, Alexander fits squarely within the definition

of a general contractor: he helped construct a building for a fixed fee, and the cost

of the undertaking was more than $50,000. Ala. Code § 34-8-1(a). What’s more,

the evidence shows that the parties intended for him to act as a general contractor;

in fact, he identified himself at his deposition as a “general contractor.” Although


                                          5
          USCA11 Case: 20-11664        Date Filed: 11/03/2020   Page: 6 of 6



Alexander appears to have changed his position in recent briefing, he cannot point

to evidence in the record supporting his new argument that he was not a general

contractor.

      Alexander also admits that he did not hold a general contractor’s license in

the state of Alabama. That matters, because a license is required for a contract

with a general contractor to be enforceable. Alexander’s contract with Mt. Hebron,

therefore, was unenforceable and void as a matter of public policy under Alabama

law. And a void contract such as this one cannot give rise to an insurable interest.

Pope v. Glens Falls Ins. Co., 34 So. 29, 30 (Ala. 1903).

      In addition, Alexander did not have an insurable interest merely from

contributing time and labor to the construction. He needed to show that he would

suffer financial loss if the building were destroyed. Hunter, 543 So. 2d at 680.

But even if Alexander invested substantial time and labor into constructing the

property, and even if he was still owed money for that work, that does not show

that he would suffer financial loss from the property being destroyed. Alexander

needed to demonstrate that he had an actual, lawful, and substantial economic

interest in the preservation of the facility, which he could not do.

      In sum, even after resolving all doubts in Alexander’s favor, no reasonable

jury could find that he had an insurable interest in the property. Accordingly, the

judgment of the district court is AFFIRMED.


                                           6